Citation Nr: 0802025	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-42 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a fractured tip of the nose with residual 
numbness.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from June 1975 to June 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the above claim.

During the pendency of this appeal, in June 2006, 
jurisdiction of this matter was transferred to that of the RO 
located in North Little Rock, Arkansas, as a result of a 
change in domicile of the veteran.

The case was previously before the Board in December 2006, at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate review.


FINDING OF FACT

Residuals of a fractured tip of the nose with residual 
numbness are manifested by not more than moderate incomplete 
paralysis of the fifth (trigeminal) cranial nerve. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a fractured tip of the nose with residual 
numbness have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8205 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In August 2003, September 2003, and November 2003, prior to 
adjudication of the veteran's claim for an increased 
disability rating, he was notified of the evidence not of 
record that was necessary to substantiate his claim.  He was 
told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
These notice letters were compliant with 38 U.S.C.A. § 5103.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in March 2006.  Adequate notice has been provided to 
the appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Additionally, the appeal was readjudicated by way of the 
August 2007 Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The veteran has also been afforded a VA examination.  There 
is no indication of any additional, relevant records that the 
RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The Board notes that the veteran's service-connected 
residuals of a fractured tip of the nose with residual 
numbness were initially rated pursuant to Diagnostic Code 
7800 which provided the rating criteria for a disfiguring 
scar of the head face or neck.  In September 1998, the RO 
determined that the veteran's disability was more 
appropriately rated pursuant to Diagnostic Code 6502 which 
provided the rating criteria for a deviation of the nasal 
septum.  In July 2004, the RO determined that the veteran's 
disability was more appropriately rated pursuant to 
Diagnostic Code 8307 which provided the rating criteria for 
neuritis.

In its December 2006 remand, the Board sought to clarify the 
objective manifestations of the veteran's service-connected 
disability so as to rate the disability under the appropriate 
diagnostic code provision.  A VA examination report dated in 
May 2007 concluded that the veteran's service-connected 
residuals of a fractured tip of the nose with residual 
numbness should be considered as impairment of the fifth 
cranial nerve.  As such, the Board will consider the 
veteran's disability pursuant to the rating criteria of 
Diagnostic Code 8205 which provides for paralysis of the 
fifth (trigeminal) cranial nerve.  This diagnostic code 
provision provides that a 10 percent disability rating is 
warranted where there is moderate  incomplete paralysis of 
the fifth cranial nerve.  The next higher disability rating 
of 30 percent is warranted where there is severe incomplete 
paralysis of the fifth cranial nerve.  The maximum 50 percent 
disability rating is warranted where there is complete 
paralysis of the cranial nerve.

VA outpatient treatment records dated from September 2002 to 
July 2004 show that the veteran had findings of a septal 
deviation and nasal obstruction.  The veteran underwent 
surgical septoplasty for repair of the nasal septum and 
reduction of the turbinates in February 2004.

A VA examination report dated in December 2003 shows that the 
veteran had a well healed scar across the left bridge of his 
nose that was not particularly noticeable nor disfiguring.  
The examiner indicated that the nose was fairly straight and 
seemed to be stable on palpation.  Intranasal examination 
revealed the left side of the septum was fairly straight, but 
the right side was extremely buckled in the anterior most 
portion.  There was no evidence of other intranasal 
abnormalities such as purulent discharge or crusting.  The 
examiner added that there was a 60 percent right nasal airway 
obstruction, and a zero percent left nasal airway 
obstruction.  The diagnosis was deviated nasal septum.

VA hospital treatment records dated in February 2004 show 
that the veteran underwent surgical septoplasty for repair of 
the nasal septum and reduction of the turbinates.

A VA examination report dated in March 2004 shows that the 
veteran reported that he still had some numbness on the tip 
of his nose.  Physical examination revealed that facial 
movement was intact.  The examiner indicated that septoplasty 
would not be expected to interfere with the nerves that 
provided sensation to the nasal tip, as the run along the 
dorsum of the nose.

A VA outpatient treatment record dated in January 2005 shows 
that the veteran reported nasal congestion.  Nasal septum 
deviation was noted, but there were no 
no associated numbness or additional abnormalities 
identified.  In April 2005, evaluation of the veteran 
revealed no septal perforation, and nasal passageways were 
reported to be good.  There were no reports of numbness or 
fracture residuals.
A VA outpatient treatment record dated in June 2005 showed 
primary care for cardiac symptoms.  There was no evidence of 
difficulty breathing.  The assessment, in pertinent part, was 
allergic rhinitis, snoring, and a nasal septal deviation.

A VA outpatient treatment record dated in July 2006 reveals a 
telephone communication with the veteran which related to the 
size of a mask for his continuous positive airway pressure 
machine.

As noted above, a VA medical opinion was obtained by the 
Board in May 2007.  Upon review of the veteran's entire 
claims file, the examiner concluded that the veteran's 
numbness of the tip of the nose was the result of disability 
to the fifth cranial nerve and not the seventh cranial nerve 
as previously evaluated.  It was indicated that the seventh 
cranial nerve affects muscular movement, while the fifth 
cranial nerve affects sensation.  The examiner determined 
that it was not at all likely that the veteran's nasal 
obstruction was the result of the inservice fracture of the 
nose.  It was further opined that it was less likely than not 
that the deviated nasal septum, and not at all likely that 
the hypertrophic inferior turbinate findings were the result 
of the inservice nose fracture.  The examiner concluded that 
only the residual numbness of the tip of the nose as a result 
of impairment of the fifth cranial nerve was more likely than 
not secondary to the inservice fracture of the nose.

While the competent medical evidence of record clearly 
demonstrates that the veteran has incomplete paralysis of the 
fifth cranial nerve, there is no evidence of record that 
there the incomplete paralysis is severe or complete 
paralysis.  During the March 2004 VA examination, the veteran 
reported having some numbness, but there was no indication 
that this was severe.  There is no other competent medical 
evidence of record to suggest a severe disability.  
Therefore, a greater disability rating pursuant to Diagnostic 
Code 8205 is not warranted.  There is no applicable alternate 
diagnostic code provision that would provide a higher 
disability rating for paralysis of the fifth cranial nerve.

Additionally, the Board has considered the statements of the 
veteran as to the extent of his current symptoms.  He is 
certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating 
criteria discussed above, which in part involves the 
examination of clinical data gathered by competent medical 
professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
To the extent that the veteran argues or suggests that the 
clinical data supports an increased evaluation or that the 
rating criteria should not be employed, he is not competent 
to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.

In sum, the Board finds that the level of the veteran's 
residuals of a fractured tip of the nose with residual 
numbness more closely approximates the criteria for a 10 
percent disability rating under Diagnostic Code 8205.  See 38 
C.F.R. § 4.124a.  In making this determination, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the evidence is not equally balanced, in this regard, the 
benefit-of-the-doubt doctrine does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2007) whether or not they 
were raised by the veteran, as required by the holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2007).  
However, the Board finds in this case that the disability 
picture presented by the veteran's service-connected 
residuals of a fractured tip of the nose with residual 
numbness are not so exceptional or unusual as to render 
impractical the application of regular schedular standards, 
and thus a referral for an evaluation on an extraschedular 
basis is not warranted.  In this regard, this service-
connected disability has not required frequent 
hospitalization or otherwise interfered in any significant 
way with employment of the veteran.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A disability rating in excess of 10 percent for residuals of 
a fractured tip of the nose with residual numbness is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


